 IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,          )
                                   )        CRIMINAL ACTION NO.
       v.                          )           2:17cr337-MHT
                                   )               (WO)
GILBERTO SANCHEZ                   )

                         OPINION AND ORDER

       Defendant    Gilberto       Sanchez     was   convicted     of

conspiracy to distribute controlled substances, health

care     fraud,    and     money       laundering.        After    the

conviction, the government moved for entry of a final

order of forfeiture.           Sanchez’s wife, Maria Sanchez,

filed a claim of interest as to a portion of the money

found during a search of the couple’s home, and the

government moved to strike the claim as untimely.                 This

case is now before the court on the recommendation of

the     United     States      Magistrate        Judge    that    the

government’s motion for a final order of forfeiture and

its motion to strike the claim of Maria Sanchez be

granted.           There    are        no    objections     to     the

recommendation.      Upon an independent and de novo review
of   the     record,   the   court      concludes   that   the

recommendation should be adopted.

                             ***

     Accordingly, it is ORDERED as follows:

     (1) The    recommendation     of    the   United   States

Magistrate Judge (doc. no. 151) is adopted.

     (2) The government’s motion to strike the claim of

Maria Sanchez (doc. no. 134) is granted, and the claim

is struck.

     (3) The government’s motion for a final order of

forfeiture (doc. no. 126) will be granted in a separate

order to follow.

     DONE, this the 17th day of July, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
